Bloodworth, J.
1. There is no merit in either of the assignments of error in the first ground of the motion for a new trial.
2. For no reason assigned did the court err in charging, “Now the State insists in this case, that the defendant fled, after the commission of the crime. The State insists that he fled. If 'you find that he fled,-^if that has been shown, the law is that flight is a circumstance which the jury may consider in passing upon the guilt or innocence of the defendant, provided that flight, if any has been shown, was prompted from conscious guilt. If there was flight and he fled for any other reason except conscious guilt, then that would not be a circumstance that you could consider as against the defendant”; or in charging, “Direct evidence is that which points immediately to the question at issue. Indirect or circumstantial evidence is that which only tends to establish the issue by proof of various circumstances, sustaining, by their consistency, the hypothesis claimed. Now, to warrant a conviction on circumstantial evidence the proved facts must not only be consistent with *277tlie hypothesis of guilt, but must exclude every other reasonable hypothesis save that of the guilt of the accused.”
Decided November 11, 1930.
Leon Hood, for plaintiff in error.
William Y. Atkinson, solicitor-general, Smith & Millican, contra.
3. The evidence authorized the verdict, which has the approval of the trial judge, and no error was committed when a new trial was refused.

Judgment affirmed.


Broyles, G. J., amd Luke, J., concur.